DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's response submitted October 12, 2021, has been received.  The amendment of claims 1 and 12; and cancellation of claim 11, is acknowledged.

Allowable Subject Matter
Claims 1-10 and 12-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to a liquid ejecting head having a flow path forming susbtrate, a diaphragm, and a piezoelectric actuator.  The cited art, U.S. Patent Pub. 2008/0239021 (“Watanabe”) in view of U.S. Patent Pub. 2006/0082617 (“Nagashima”), further in view of U.S. Patent Pub. 2003/0222943 (“Sumi”), discloses a similar liquid ejecting head having a flow path forming susbtrate, a diaphragm, and a piezoelectric actuator.  However, the cited art does not appear to explicitly disclose or suggest that "the piezoelectric actuator includes an active portion defined by an area of the piezoelectric layer that is overlapped and between the first electrode and the second electrode." Thus, the "active portion" of the piezoelectric layer is the portion of the piezoelectric layer that is overlapped by and between the first and second electrodes provided by the claimed invention is not provided by the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853